Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driver verifier configured to determine.., a message generated configured to transmit.. in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (20140306799) in view of Davis (2013/0104203).
	(Claim 1): Ricci discloses a system comprising: a body mounted on a windshield of a vehicle (fig. 6B, blk 622A and 622B); a plurality of cameras coupled to the body (¶0211, “image sensors”), the plurality of cameras configured to capture surrounding views from the body (¶0211, “the image sensors 622A-B may combine captured images to form, among other things, stereo and/or three-dimensional (3D) images. The stereo images can be recorded and/or used to determine depth associated with objects and/or users 216 in a vehicle 104”), including an inward-facing camera configured to capture an image of a driver in a driver seat of the vehicle (¶0211, “the image sensors 622A-B may be used to determine dimensions between various features of a user's face”); 
	a biometric verification processor coupled to the body (¶0009, “vehicle control system”), the biometric verification processor (¶0009, “vehicle control system”) configured to determine the personal attribute indicative of the driver using a portion of the image by comparing the portion of the image to a portion of a previous image of the personal attribute of the driver (¶0007, “determining if a user in contact with the vehicle is an unauthorized user comprises identifying facial features of the user in contact with the vehicle by the at least one image sensor and comparing the identified facial features with facial features of authorized users”) stored in a database (¶0252, “a profile stored in a profile database 856”); a driver verifier coupled to the body, the driver verifier configured to determine, based on the device attribute or the personal attribute or based on the device attribute without the personal attribute, whether the driver is an authorized driver of the vehicle (abstract, “detect and identify a person near or within a vehicle as an authorized or an unauthorized user ”); and a message generator coupled to the body, the message generator configured to transmit an electronic message indicating whether the driver is the authorized driver of the vehicle (¶0007, “providing an alert”).
	Ricci does not explicitly disclose a first and second privacy mode, more specifically, Ricci does not explicitly disclose a device verification processor coupled to the body, the device verification processor configured to automatically determine in a first setting a privacy mode, a device attribute indicative of a beacon device attained by the driver in the vehicle in response to a determination that a personal attribute has no probable match ([0007]; [0123]); and configured to automatically determine, in a second setting of the privacy mode, the device attribute indicative of the beacon device without a determination of the personal attribute.
	Davis, in the same field of endeavor, teaches the device verification processor (¶0049, “facial recognition system”), configured to automatically determine in a first setting a privacy mode (¶0049, “one or more image capturing devices 204 may be used to determine presence or absence of a face associated with an owner or other authorized user(s) of computing device 10 via a comparison to that of the first user”. Examiner construes facial recognition as the first privacy mode), a device attribute indicative of a beacon device attained by the driver in the vehicle in response to a determination that a personal attribute has no probable match (¶0049, “If a face associated with an authorized user of computing device 10 does not match first user 20, then a determination may be made to alter the level of authentication associated with first user 20.., global positioning system (GPS) location e.g., in comparison to a known or expected location of an authorized user of computing device 10”. Examiner construes GPS is the beacon device, and location of the authorized user as an attribute indicative of a beacon device, Examiner also construe face does not match as no probable match); and configured to automatically determine, in a second setting of the privacy mode, the device attribute indicative of the beacon device without a determination of the personal attribute (¶0049, “then a determination may be made to alter the level of authentication associated with first user 20.., global positioning system (GPS) location e.g., in comparison to a known or expected location of an authorized user of computing device”. Examiner construes to alter the level of authentication.. i.e. GPS location of the user as the second setting of the privacy mode).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the different level of authentication as taught by Davis, for the purpose of preventing a false positive an false negative authorizations. 

(Claim 2): Ricci discloses the system of claim 1, wherein one of the plurality of cameras captures an image of the driver in the vehicle ([0211]).
(Claim 3): Ricci discloses the system of claim 2, further comprising: a face detector communicatively coupled to the one of the cameras and the biometric verification processor, the face detector configured to detect a face of the driver in the image of the driver, Preliminary Amendment wherein the personal attribute comprises the detected face of the driver ([0211]).
(Claim 4): Ricci discloses the system of claim 3, wherein the driver verifier is configured to: determine whether the detected face of the driver matches any one of face images of a plurality of authorized drivers through face recognition ([0007]).
(Claim 5): Davis further teaches the system of claim 4, wherein, in response to determining that the detected face of the driver does not match any one of the face images of the plurality of authorized drivers, the driver verifier is configured to: identify a candidate driver authorized to attain the beacon device based on the device attribute; and determine whether the detected face of the driver matches a face image of the candidate driver through face verification ([0055]).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the different level of authentication as taught by Davis, for the purpose of preventing a false positive an false negative authorizations. 
(Claim 6): Ricci discloses wherein the face verification analyzes more number of features of the face of the driver in the image than the face recognition (¶0007, “identifying facial features of the user in contact with the vehicle by the at least one image sensor and comparing the identified facial features with facial features of authorized users”).
(Claim 8): Ricci discloses the system of claim 5, wherein, in response to determining that the detected face of the driver matches the face image of the candidate driver, the driver verifier is configured to: update a database to add the image of the driver to the face images of the plurality of authorized drivers ([0403]).
(Claim 9): Ricci discloses the system of claim 5, wherein, in response to determining that the detected face of the driver does not match the face image of the candidate driver, the message generator is configured to:  4Application No. NOT YET ASSIGNEDDocket No.: NETROO02-PCT-US Amendment dated January 31, 2019 Preliminary Amendment transmit, to a remote server, the electronic message indicating an unauthorized driver operating the vehicle ([0384]).
(Claim 10): Davis teaches the system of claim 1, further comprising: a voice detector communicatively coupled to the biometric verification processor, the voice detector configured to detect a voice of the driver in the vehicle, wherein the personal attribute comprises the detected voice of the driver (¶0052).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (20140306799) in view of Davis (2013/0104203) as applied to claim 1, and further in view of Jeon (2008/0291008).

(Claim 7): Ricci does not explicitly disclose wherein, the face verification is performed in response to determining that the vehicle moves at least a predetermined speed 
	Jeon teaches the system of claim 5, wherein, the face verification is performed in response to determining that the vehicle moves at least a predetermined speed ([0053]).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the face verification based on the speed of the vehicle as taught by Jeon, for the purpose of providing a drowsy driving prevention system that prevents a major traffic accidents.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (20140306799) in view of Davis (2013/0104203) as applied to claim 1, and further in view of Czaja (8,989,820).

 (Claim 11): Ricci does not explicitly disclose wherein the device verification processor comprises: a QR code detector, the QR code detector to detect a QR code of the beacon device to determine the device attribute.
 Czaja teaches the system of claim 1, wherein the device verification processor comprises: a QR code detector, the QR code detector to detect a QR code of the beacon device to determine the device attribute (claim 7).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the face verification based on the QR as taught by Czaja, for the purpose of providing a drowsy driving prevention system that prevents a major traffic accidents.  
(Claim 12): Czaja teaches the system of claim 1, wherein the device verification processor comprises: a wireless transceiver, the wireless transceiver to detect an encoded wireless signal from the beacon device to determine the device attribute (claim 7).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the face verification based on the QR as taught by Czaja, for the purpose of providing a drowsy driving prevention system that prevents a major traffic accidents.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (20140306799) in view of Davis (2013/0104203) as applied to claim 1, and further in view of Uken (2015/0251605).

(Claim 13): Ricci does not explicitly disclose the system of claim 1, wherein the body comprises a detachable mount to couple or decouple the body from the windshield.
 Uken teaches the system of claim 1, wherein the body comprises a detachable mount to couple or decouple the body from the windshield (¶0024, FIG. 4B).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the face verification based on the de-attachable mount as taught by Uken, for the purpose of increasing the functionality of the system by being able to move the cameras in different directions.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (20140306799) in view of Jeon (2008/0291008) and further in view of Davis (2013/0104203). 

 (Claim 14) Ricci discloses a method comprising: determining, by a processor of a body mounted on a windshield of a vehicle (fig. 6B, blk 622A and 622B); and including an inward-facing camera (¶0211, “the image sensors 622A-B may be used to determine dimensions between various features of a user's face”), a setting for a privacy mode from a data -5- 4874-2130-2025.1Atty. Dkt. No. 02-008-USstorage (FIG. 13, “step 1328”, “store settings for person”); 
	responsive to determining that the privacy mode is in a first setting (FIG. 13, “steps 1312-1324”, “characterize a person, determine settings are to be stored”); Ricci discloses transmitting, by the processor, an electronic message indicating whether the driver is the authorized driver of the vehicle (¶0007, “providing an alert”).
	Ricci does not explicitly discloses teaches in response to a vehicle traveling over a predetermined speed, automatically determining, by the processor, a personal attribute indicative of a driver in the vehicle; in response to determining that the personal attribute indicative of the driver does not match any of a plurality of authorized drivers, automatically determining, by the processor, a device attribute indicative of a beacon device attained by the driver; determining, by the processor, based on the device attribute and the personal attribute, whether the driver is an authorized driver of the vehicle.
	Jeon, in the same field of endeavor, teaches in response to a vehicle traveling over a predetermined speed, automatically determining, by the processor, a personal attribute indicative of a driver in the vehicle (¶0053, “a driver's drowsy driving state within a vehicle that is driven at high speed can be recognized continuously using a facial recognition technology-based drowsy driving analysis technique”).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the face verification based on the speed of the vehicle as taught by Jeon, for the purpose of providing a drowsy driving prevention system that prevents a major traffic accidents.  
	Davis, in the same field of endeavor, teaches in response to determining that the personal attribute indicative of the driver does not match any of a plurality of authorized drivers, automatically determining, by the processor, a device attribute indicative of a beacon device attained by the driver (¶0049, “If a face associated with an authorized user of computing device 10 does not match first user 20, then a determination may be made to alter the level of authentication associated with first user 20.., global positioning system (GPS) location e.g., in comparison to a known or expected location of an authorized user of computing device 10”. Examiner construes GPS is the beacon device, and location of the authorized user as an attribute indicative of a beacon device, Examiner also construe face does not match as no probable match); and 
	Davis teaches determining, by the processor, based on the device attribute and the personal attribute, whether the driver is an authorized driver of the vehicle (¶0055, “ In addition to face recognition, other logic can include using the field of view of image capturing device 16 or one or more audio capturing devices or other sensor device(s) of the computing device 10 to identify an authorized user of the computing device”);
responsive to determining that the privacy mode is in a second setting, determining, by the processor, the device attribute indicative of the beacon device attained by the driver; and determining, by the processor, based on the device attribute and without a personal attribute, whether the driver is an authorized driver of the vehicle (¶0049, “then a determination may be made to alter the level of authentication associated with first user 20.., global positioning system (GPS) location e.g., in comparison to a known or expected location of an authorized user of computing device”. Examiner construes to alter the level of authentication.. i.e. GPS location of the user as the second setting of the privacy mode).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the different level of authentication as taught by Davis, for the purpose of preventing a false positive an false negative authorizations. 
	
 (Claim 15): Ricci discloses the method of claim 14, further comprising: detecting a face of the driver in an image of the driver in the vehicle ([0211]); and determining whether the detected face of the driver matches any one of face images of a plurality of authorized drivers through face recognition ([0007]; [0009]).
(Claim 16): Claim 16 is rejected using the same art and rationale used to reject claim 5.
(Claim 17): Claim 17 is rejected using the same art and rationale used to reject claim 6.
(Claim 18): Ricci discloses the method of claim 16, further comprising: updating, in response to determining that the detected face of the driver matches the face image of the candidate driver, a database to add the image of the driver to the face images of the plurality of authorized drivers ([0403]).
(Claim 19): Ricci discloses the method of claim 16, further comprising: transmitting, to a remote server, the electronic message indicating an unauthorized driver operating the vehicle, in response to determining that the detected face of the driver does not match the face image of the candidate driver ([0384]). Davis teaches transmitting, to a remote server, the electronic message (¶0089, “transmitting, to a remote server, the electronic message”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uken (2015/0251605) in view of Siboni (11,068,731) and further in view of Omi (2008/0186701). 

(Claim 20) Uken discloses system comprising: a detachable body configured to be mounted on a windshield of a vehicle (FIG. 4B, ¶0024), the detachable body containing a plurality of apertures (FIG. 5B, 0034, “The cover elements (such as cover element 26b) may include one or more slots or apertures 26c”), the detachable body housing: a plurality of video cameras located at the plurality of apertures (¶0020, “the camera module includes a housing and a lens barrel projecting therefrom. The camera module is attached at a camera mounting bracket 16, which attaches at a windshield attachment element 18 attached or adhered at an in-cabin surface of the windshield of the vehicle”, the plurality of video cameras configured to capture surrounding views from the detachable body (¶0043, “an image processor operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras”), one of the plurality of video cameras at a first aperture of the plurality of apertures and on a surface of the detachable body in response to the detachable body being mounted on the windshield of the vehicle, one of the plurality of video cameras at a second aperture of the plurality of apertures and on the windshield in response to the detachable body being mounted on the windshield of the vehicle (0024, 0027 “the rain sensor and/or camera may generally align with or coincide with apertures in the black-out layer so as to view through the apertures in the black-out layer and through the vehicle windshield”). 
Ricci does not explicitly disclose first side surface of the detachable body facing a driver seat of the vehicle in response to the detachable body being mounted on the windshield of the vehicle, one of the plurality of video cameras and on a second side surface of the detachable body facing outside of the vehicle through the windshield; teaches an event detector processor that causes the plurality of video cameras to begin recording in response to a presence of a passenger in the vehicle detected using an extracted feature or motion vector from an image processor coupled to the plurality of video cameras.
Siboni teaches first side surface of the detachable body facing a driver seat of the vehicle in response to the detachable body being mounted on the windshield of the vehicle, one of the plurality of video cameras and on a second side surface of the detachable body facing outside of the vehicle through the windshield (FIG. 3, plurality of cameras, claim 8, “said first forwardly directed camera configured to capture a forwardly directed image of a road over which the vehicle advances during a transportation operation, through a front windshield of the vehicle, and along a forwardly directed expected field of view (EFOV) of the driver”).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the plurality of cameras, for the purpose of preventing impending collisions between vehicles or between a vehicle and an object, due to a driver who is not focused on the road along the vehicle's movement direction.
Omi teaches an event detector processor that causes the plurality of video cameras to begin recording in response to a presence of a passenger in the vehicle detected using an extracted feature or motion vector from an image processor coupled to the plurality of video cameras (FIG. 5, “S110”, “S120” and ¶0079).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection and identification of a user in a vehicle as disclosed by Ricci, by incorporating the plurality of cameras, for the purpose of preventing impending collisions between vehicles or between a vehicle and an object, due to a driver who is not focused on the road along the vehicle's movement direction.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Levesque (2015/0323993) discloses A system includes a first electronic device and a second electronic device. The first electronic device includes a sensor configured to sense or property experienced by the first electronic device, and a transmitter configured to transmit a signal based on output from the sensor (abstract). 
Horvitz (2013/0086674) discloses identifying, authenticating, and authorizing a user to a device. A dynamic image, such as a video captured by a depth camera, is received. The dynamic image provides data from which geometric information of a portion of a user may be identified as well as motion information of a portion of the user may be identified (abstract). 
Heslin (2011/0278439) discloses A vehicular interior rearview mirror system includes an attachment element attached at an in-cabin surface of a vehicle windshield and an interior rearview mirror assembly that includes a mount for attaching the mirror assembly to the attachment element, a housing, a single ball and socket pivot joint, and an interior rearview mirror head adjustable by a driver of the vehicle about the single pivot joint to adjust a rearward field of view (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667